DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/22/2022 has been entered.
 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3 – 11, and 13 - 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over TOUMAZOU et al (US 2018/0374567) in view of Apte et al (US 2017/0308669) and in further view of Nusbaum et al (US 8,690,578).
As to claim 1, TOUMAZOU et al teaches a system for generating a supplement instruction set using artificial intelligence (paragraph [0172]...the app is an intelligent, interactive and intuitive assistant), the system comprising:
a computing device (paragraph [0003]...wearable device ; paragraph [0042]...portable devices);
a diagnostic engine (paragraph [0045]...a wearable device for providing product recommendations) operating on the computing device, the diagnostic engine designed and configured to: 
record a biological extraction pertaining to a user (paragraph [0073]... the device may comprise biometric sensors and/or biosensors for monitoring a wearer); and 
receive a user physiological history input (paragraph [0073]... the device may comprise one or more physiological sensors and/or biosensors for monitoring a wearer ; paragraph [0188]... physiological and activity measurements may consist of a variety of information and parameters);
a plan generator module (paragraph [0044]...lifestyle and dietary advice to be tailored according to the needs of individuals or particular classes of individuals) operating on the computing device, the plan generator module designed and configured to generate a nutrition instruction set utilizing the diagnostic output (paragraph [0192]... The wearer may further personalise the service by manually inserting lifestyle preferences (e.g. sugar or calorie intake reduction goals etc), e.g. using a management interface of the smartphone ; paragraph [0189]... a person might be a carrier of a Single Nucleotide Polymorphism (SNP) which may eventually result in the person becoming a diabetic. Monitoring the acetone level change in the breath, can indicate if the person is at risk and needs to take more control of his/her diet, or perhaps otherwise indicate that he/she is doing alright and the genetic variation has remained silent); and
a supplement generator module (paragraph [0232]...personalised food recommendations may be provided based on both an individual's genetics and their physical activity levels, measured using a sensor such as an accelerometer. Personalised product recommendations may also be obtained for other classes of product such cosmetics, medicine, drugs, vitamins etc) operating on the computing device, the supplement generator module designed and configured to calculate a supplement instruction set utilizing the diagnostic output and the nutrition instruction set (paragprah [0232]...personalised food recommendations may be provided based on both an individual's genetics and their physical activity levels, measured using a sensor such as an accelerometer. Personalised product recommendations may also be obtained for other classes of product such cosmetics, medicine, drugs, vitamins etc ; paragraph [0275]...Vitamin recommendations can be adjusted dependent on sweat level ; paragraph [0277]... the product recommendations are adjusted according to a user's predicted ability to produce vitamin E and measurements of the user's exposure to UV light. UV light (and sun exposure) reduces vitamin E levels in skin. Vitamin E can absorb the energy from ultraviolet (UV) light. UV maps (location based) or inbuilt UV measurements can be used to change user's product recommendations to favour Vitamin E promoting ingredients).
TOUMAZOU et al teaches a system for generating a supplement instruction set using artificial intelligence but fails to explicitly show/teach that the artificial intelligence is machine learning and receive a first training set including at least an element of physiological state data and at least a correlated first prognostic label; and generate a diagnostic output utilizing a first machine-learning process trained by the first training set, as a function of the biological extraction pertaining to the user and the user physiological history input; and nutritional availability, wherein nutritional availability measures the nutrition instruction set’s availability as a function of a geographical location. 
However, Apte et al teaches a system for generating a supplement instruction set using artificial intelligence but fails to explicitly show/teach that the artificial intelligence is machine learning (paragraph [0048]...Block S130 can use computational methods (e.g., statistical methods, machine learning. methods, artificial intelligence methods, bioinformatics methods, etc.) to characterize a subject as exhibiting features characteristic of a group of subjects with a health condition that can be efficiently treated with a personalized therapy regimen (e.g., personalized antibiotic therapy regimen)) and receive a first training set (paragraph [0057]...variation of Block S130, the characterization process can be generated and trained according to a random forest predictor (RFP) algorithm that combines bagging (e.g., bootstrap aggregation) and selection of random sets of features from a training dataset to construct a set of decision trees, T, associated with the random sets of features. In using a random forest algorithm, N cases from the set of decision trees are sampled at random with replacement to create a subset of decision trees, and for each node) including at least an element of physiological state data (paragraph [0046]...Block S120 functions to acquire additional data associated with one or more subjects of the set of subjects, which can be used to train and/or validate the characterization process generated in Block S130. In Block S120, the supplementary dataset preferably includes survey-derived data, but can additionally or alternatively include any one or more of: contextual data derived from sensors and/or any other suitable components (e.g., components of the system 200, which can include treatment devices, user devices, etc.),  medical data (e.g., current and historical medical data, such as antibiotics medical history), data informative of antibiotics-associated conditions (e.g., indications of presence or absence of the conditions, associated diagnoses, associated treatments, progress over time, etc.), and/or any other suitable type of data. In variations of Block S120 including reception of survey-derived data, the survey-derived data preferably provides physiological, demographic, and behavioral information in association with a subject.) and at least a correlated first prognostic label (paragraph [0048]...the characterization process of Block S130 can facilitate identification of correlations between antibiotics-associated conditions and upregulation or downregulation in relation to microbiome pharmacogenomics profiles); and generate a diagnostic output (paragraph [0058]...characterizations outputted from different characterization models can be used in determining and/or promoting a therapy, such as by inputting outputs derived from different characterizations for different antibiotics-associated conditions (e.g., for different sexually transmitted diseases, urinary tract infections, etc.) into a therapy model (e.g., to generate a single therapy or a plurality of therapies tailored to treating the different antibiotics-associated conditions, etc.)) utilizing a first machine-learning process trained by the first training set, as a function of the biological extraction (paragraph [0034]...complementary dataset and features extracted from the at least one of the microbiome pharmacogenomics dataset) pertaining to the user and the user physiological history input (paragraph [0058]...in another variation of Block S130, different characterization models can be generated for different demographic groups (e.g., different characterization models for user subgroups associated with different antibiotic medical history; etc.), antibiotics-associated conditions (e.g., different characterization models for different antibiotics-treatable conditions; different characterization models for different microbiome pharmacogenomics profiles; etc.), individual subjects, supplementary data (e.g., models incorporating features derived from biometric sensor data and/or survey response data vs. models independent of supplementary data, etc.), and/or other suitable criteria);
Therefore, it would have been obvious for one having ordinary skill in the art, before the effective filing date of the claimed invention, for TOUMAZOU et al to have a system for generating a supplement instruction set using artificial intelligence with the artificial intelligence being machine learning and receive a first training set including at least an element of physiological state data and at least a correlated first prognostic label; and generate a diagnostic output utilizing a first machine-learning process trained by the first training set, as a function of the biological extraction pertaining to the user and the user physiological history input, as in Apte et al, for the purpose of a new and useful method and system for microbial pharmacogenomics in an individualized and population-wide manner.
TOUMAZOU et al and Apte et al both fail to explicitly show/teach nutritional availability, wherein nutritional availability measures the nutrition instruction set’s availability as a function of a geographical location. 
However, Nusbaum et al teaches nutritional availability, wherein nutritional availability measures the nutrition instruction set’s availability as a function of a geographical location (column 61, lines 45 – 60...server 14 database to acquire nutritional information regarding the product and any closely-related products (85). Similarly, in a restaurant context, in one illustrative implementation, the server 14 database stores menus and nutritional information data regarding selections from the menu in the users geographical area as determined by the mobile computing units GPS subsystem. The server 14 then accesses nutritional information regarding the user's selected entree and entrees that are in the same family of food selected by the user. In one illustrative example, if the user selects a fish entree, the system will access and display all available nutritional information regarding the selected entree and all other fish alternatives on that menu, together with their associated color codes, to inform the user of his/her immediate options to eat the worst RED 1==&gt;5 best GREEN choices (if any are available).)
Therefore, it would have been obvious for one having ordinary skill in the art, before the effective filing date of the claimed invention, for TOUMAZOU et al to have nutritional availability measures the nutrition instruction set’s availability as a function of a geographical location, as in Nusbaum et al, for the purpose of assisting users to make healthy food and exercise choices no matter where there are.  


As to claim 3, TOUMAZOU et al teaches the system, wherein the plan generator module (paragraph [0044]...lifestyle and dietary advice to be tailored according to the needs of individuals or particular classes of individuals)  is further configured to:
identify available nutrients; and
generate the nutrition instruction set utilizing the identified available nutrients (paragraph [0192]...products/services available in the market--in order to recommend to a customer the products/services that are best suited depending on his/her genetic profile.).

As to claim 4, modified TOUMAZOU et al teaches the system, wherein the plan generator module (paragraph [0044]...lifestyle and dietary advice to be tailored according to the needs of individuals or particular classes of individuals)  is further configured to generate the nutrition instruction set (paragraph [0099]... the invention there is provided a computer implemented method comprising determining cut-off values for a plurality of nutritional components based on an individual's personal biological information, modulating or adjusting those cut-off values based on current or recent physiological or biochemical functions of the individual such as activity, and applying the modulated cut-off values to products, such as consumable or topically applicable products, to provide product recommendations) utilizing a second machine-learning process (paragraph [0172]...the app is an intelligent, interactive and intuitive assistant ; Apte et al paragraph [0048]...Block S130 can use computational methods (e.g., statistical methods, machine learning. methods, artificial intelligence methods, bioinformatics methods, etc.) to characterize a subject as exhibiting features characteristic of a group of subjects with a health condition that can be efficiently treated with a personalized therapy regimen (e.g., personalized antibiotic therapy regimen))).

As to claim 5, TOUMAZOU et al teaches the system, wherein the plan generator module (paragraph [0044]...lifestyle and dietary advice to be tailored according to the needs of individuals or particular classes of individuals) is further configured to:
determine a nourishment possibility (paragrapgh [0043]...by applying/choosing different types of biomarkers on such systems, a customer can test his/her biological sample, DNA, RNA, protein etc, (extracted locally or remotely by a third party from e.g. saliva, blood, urine, tissue, stool, hair etc) for specific traits, possibly as dictated by certain lifestyle concerns or interest);
identify a nutrient deficiency as a function of the nourishment possibility and the user biological extraction (paragraph [0163]...this primer maps to the GC gene (Group-Specific Component; Vitamin D Binding Protein)) and can analyse for the SNP Rs2282679. The Rs2282679 (A) allele is considered the normal allele and is associated with zero risk of vitamin D deficiency, while the Rs2282679 (C) is associated with increased risk of vitamin D deficiency); and
transmit the nutrient deficiency to the supplement generator module (paragraph [0044]...lifestyle and dietary advice to be tailored according to the needs of individuals or particular classes of individuals).

As to claim 6, TOUMAZOU et al teaches the system, wherein the plan generator plan generator module (paragraph [0044]...lifestyle and dietary advice to be tailored according to the needs of individuals or particular classes of individuals) is further configured to:
learn a user nourishment behavior pattern utilizing a user-specific learner (paragraph [0234]...personalized food recommendation);
identify a proposed nourishment that falls outside the user nourishment behavior pattern (paragraph [0234]...a person's physical activity level is factored into their baseline genetic recommendations); and
 determine if supplementation is necessary (paragraph [0236]...this combination between physical activity, diet and genes creates a closed-loop feedback system providing more accurate personalised food recommendations).

As to claim 7, modified TOUMAZOU et al teaches the system, wherein the supplement generator module (paragraph [0044]...lifestyle and dietary advice to be tailored according to the needs of individuals or particular classes of individuals) is further configured to: 
generate a supplement instruction set that identifies a supplement and a customized dose (paragraph [0005]...identifying individual differences at a molecular and cellular level has allowed for a deeper layer of personalisation in medicine, such as for drug dosage and treatment selection), and
wherein the customized dose is generated utilizing a third machine-learning process (paragraph [0172]...the app is an intelligent, interactive and intuitive assistant ; Apte et al paragraph [0048]...Block S130 can use computational methods (e.g., statistical methods, machine learning. methods, artificial intelligence methods, bioinformatics methods, etc.) to characterize a subject as exhibiting features characteristic of a group of subjects with a health condition that can be efficiently treated with a personalized therapy regimen (e.g., personalized antibiotic therapy regimen))).

As to claim 8, TOUMAZOU et al teaches the system, wherein the supplement generator module (paragraph [0044]...lifestyle and dietary advice to be tailored according to the needs of individuals or particular classes of individuals) is further configured to: 
transmit the supplement instruction set to an advisor client device operated by a physical performance entity wherein the physical performance entity coordinates distribution of the supplement instruction set to the user (paragraph [0147]...THE PRIMER SHOP may offer primer bundles to the customer, especially where the chosen primers are shared within different applications (e.g. primer A can be used to advise regarding fitness and nutrition). Each primer configuration may be purchased online or within a retail store).

As to claim 9, TOUMAZOU et al teaches the system, wherein the supplement
generator module (paragraph [0044]...lifestyle and dietary advice to be tailored according to the needs of individuals or particular classes of individuals)  is further configured to: 
identify a nutrient deficiency contained within the nutrition instruction set; and locate a supplement intended to remedy the nutrient deficiency contained within the supplement instruction set (paragraph [0163]...this primer maps to the GC gene (Group-Specific Component; Vitamin D Binding Protein)) and can analyse for the SNP Rs2282679. The Rs2282679 (A) allele is considered the normal allele and is associated with zero risk of vitamin D deficiency, while the Rs2282679 (C) is associated with increased risk of vitamin D deficiency ;’ paragraph [0165].. At this stage, if the customer is at risk of developing vitamin D deficiency, he/she will be presented with a range of vitamin D supplements, containing suitable concentrations of vitamin D (e.g. 0.01 mg daily), to choose from, such as Mum's Ddrops.RTM. in liquid form, Boots.TM. Vitamin D tablets, Solgar.TM. Vitamin D3 400IU softgels or tablets, SimplySupplements.TM. Vitamin D 400IU etc. Furthermore, this interpreted information is sent from THE PRIMER SHOP to the customer in encrypted form to ensure that even this data is kept as secure as possible).

As to claim 10, TOUMAZOU et al teaches the system, wherein the supplement generator module (paragraph [0044]...lifestyle and dietary advice to be tailored according to the needs of individuals or particular classes of individuals)  is further configured to: 
receive (paragraph [1092]...the wristband may be loaded, via the smartphone, with product codes for grocery items available within his or her geographic region, e.g. the United Kingdom. The wristband is also loaded with respective product recommendations for the wearer (or at least as many as are available and/or useful)) an input from the plan generator module (paragraph [0044]...lifestyle and dietary advice to be tailored according to the needs of individuals or particular classes of individuals) containing nutritional availability; and 
generate the supplement instruction set utilizing nutritional availability (paragraph [0085]...the filter code(s) are used to identify available products or services that are suited to the user's genotype or microbiome. The suited products or services are identified to the user via a display or other user interface of the user's computer device.).

Claim 11 has similar limitations as claim 1. Therefore, the claim is rejected for the same reason as above. 

Claim 13 has similar limitations as claim 3. Therefore, the claim is rejected for the same reason as above. 

Claim 14 has similar limitations as claim 4. Therefore, the claim is rejected for the same reason as above. 

Claim 15 has similar limitations as claim 5. Therefore, the claim is rejected for the same reason as above. 

Claim 16 has similar limitations as claim 6. Therefore, the claim is rejected for the same reason as above. 

Claim 17 has similar limitations as claim 7. Therefore, the claim is rejected for the same reason as above. 

Claim 18 has similar limitations as claim 8. Therefore, the claim is rejected for the same reason as above. 

Claim 19 has similar limitations as claim 9. Therefore, the claim is rejected for the same reason as above. 

Claim 20 has similar limitations as claim 10. Therefore, the claim is rejected for the same reason as above. 


Response to Arguments
Applicant's arguments filed 11/22/2022 have been fully considered but they are not persuasive. 
TOUMAZOU et al and Apte et al both fail to explicitly show/teach nutritional availability, wherein nutritional availability measures the nutrition instruction set’s availability as a function of a geographical location. 
However, Nusbaum et al teaches nutritional availability, wherein nutritional availability measures the nutrition instruction set’s availability as a function of a geographical location (column 61, lines 45 – 60...server 14 database to acquire nutritional information regarding the product and any closely-related products (85). Similarly, in a restaurant context, in one illustrative implementation, the server 14 database stores menus and nutritional information data regarding selections from the menu in the users geographical area as determined by the mobile computing units GPS subsystem. The server 14 then accesses nutritional information regarding the user's selected entree and entrees that are in the same family of food selected by the user. In one illustrative example, if the user selects a fish entree, the system will access and display all available nutritional information regarding the selected entree and all other fish alternatives on that menu, together with their associated color codes, to inform the user of his/her immediate options to eat the worst RED 1==&gt;5 best GREEN choices (if any are available).)
Therefore, TOUMAZOU et al in view of Apte et al and in further view of  Nusbaum et al clearly shows all the limitations as claimed. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON S COLE whose telephone number is (571)270-5075. The examiner can normally be reached Mon - Fri 7:30pm - 5pm EST (Alternate Friday's Off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez can be reached on 571-272-2589. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRANDON S COLE/           Primary Examiner, Art Unit 2128